The opinion of the court was delivered by
Gummere, Chief Justice.
William P. Verdón, the defendant in error, was adjudged by the Hudson County Quarter Sessions to be guilty of a contempt of that court, by reason of certain newspaper publications reflecting upon it, and tending to bring it into disrepute. The proceeding was instituted by a rule to show cause. At the hearing upon the return of this rule Verdón appeared and insisted that the court *495should not proceed against him by the taking of testimony to try the question of contempt, but should submit interrogatories to him for his answers thereto. His claim was overruled, and witnesses were called and examined by the assistant prosecutor over his objection, whereupon Mr. Verdón am nouneed that he elected to stand mute. At the close of the testimony the judgment of the court was pronounced and thereupon Verclon appealed to the Supreme Court, "in accordance with the statute in such case made and provided,” to review the judgment against him both upon the law and the facts. Upon the hearing of the appeal the Supreme Court considered that the Quarter Sessions in refusing to submit interrogatories to Verdón, violated a fundamental right vested in him; that in proceeding to judgment in disregard of that light it exceeded its jurisdiction; and thereupon ordered that the judgment of the Quarter Sessions be set aside, and for nothing holden, and that the record be remitted. Erom the judgment entered upon this order the attorney-general appeals.
A proceeding in contempt, the sole purpose of which is the punishment of the alleged contemner, and the vindication of the dignity and authority of the court, is not reviewable by an appellate tribunal, in the absence of legislative authority, except for lack of jurisdiction in the court in which the proceeding is had. Seastream v. New Jersey Exhibition Co., 72 N. J. Eq. 377. This principle is equally applicable to common law courts and to equity tribunals; and where a person adjudged guilty of contempt in a court of law seeks to review the judgment upon the ground of want of jurisdiction, the proper means for obtaining such review is by talcing out a eertiormi from the appellate tribunal. Croasdale v. Quarter Sessions, 88 N. J. L. 506; 89 Id. 711.
In 1884, however, the legislature enacted a law entitling the person adjudged to be guilty of contempt by a court of law inferior in its jurisdiction to the Supreme Court, to appeal to the Supreme Court for a review thereof both on the law and the facts (Comp. Stat., p. 1736); and this is the statute under which Verdón sought a review in the present *496case.' Section 2 of the act provides the method of procedure to be followed by the Supreme Court in all appeals taken, under it. The legislative mandate is that upon the petition of a person convicted of contempt by any court of law inferior in its jurisdiction to the-Supreme Court, he may have that conviction immediately certified and sent to the latter tribunal,' together with all proceedings touching the same, and then, declares that the Supreme Court “shall be invested with jurisdiction, and required to rehear the matter of contempt upon which the conviction was founded, both upon the law and upon the facts, which shall be inquired into and ascertained by depositions, or in such other way or manner as the court above shall, direct; and it shall be required to give such judgment in the premises as to it shall seem to be lawful and just under all the circumstances of the case, to be enforced in such way and manner as it shall order and direct.”
The manifest purpose of the act is to afford the appellant a trial de novo both upon the law and the facts, before an entirely impartial tribunal.
It is, of course, true that if in pronouncing the judgment complained of by him the Court of Quarter Sessions overstepped its jurisdiction, Verdón would have been entitled to review the judicial action by certiorari. Croasdale v. Quarter Sessions, supra. But it is equally true that it was within his election to avail himself of the benefit .given him by 'the statute of 1884, and have the question of the truth of the charge laid against him tried out and determined in the manner provided by the statute, by a tribunal which had no interest in the matter involved; and, having made that election, the attorney-general was entitled to hold him to it. The action of the Supreme Court in remitting the record to the Quarter Sessions in order that the case might there be retried, was, as it seems to us, in disregard both of the right of Mr. Verdón to have an adjudication by the appellate tribunal on the law'and the facts,'and also in'disregard of the right of the attorney-general, to have Mr. Verdón held to the election which he had made.
*497Tho failure of the Supreme Court to proceed under the statute requires a reversal of its judgment, and a remission of the record to it in order that it may, in the language of the statute, rehear the matter of contempt upon which the conviction was founded, both upon the law and upon the facts, by the taking of depositions, or in such other way or manner as it shall deem advisable, and render such judgment thereon -as shall seem to it to be lawful and just under all the circumstances of the case.
On account of the importance of this matter, not only to the defendant, but to the public generally, we deem it proper to say that we are not in accord with the view of the Supreme Court that a person who has been proceeded against in a court of law' in this state, on a charge of contempt, the sole purpose of the proceeding being to punish the alleged contemner and vindicate the dignity and authority of the court, is entitled, as of right, to have the procedure conducted by the submission to Mm of interrogatories, in accordance with the practice existing at common law. In fact, in this state no settled practice seems to exist. As was said by Mr. Justice Dixon, In re Cheeseman, 49 N. J. L. 115, 343, sometimes a rule to show cause lias been allowed without an affidavit on a mere suggestion; sometimes an attachment has been issued without a rule to show cause; sometimes punishment has been inflicted forthwith on the offender’s confession, when brought in by the writ, without interrogatories; and sometimes the penalty has been imposed on the offender’s admissions made utider the original rule, without either writ or interrogatories. Having pointed out the unsettled state of the practice, Mr.. Justice Dixon then declared (and in this declaration we fully concur) that “these various steps are manifestly not jurisdictional, except to the extent of laying before the court matters-which constitute a contempt, and affording the party accused, a fair opportunity of denying or confessing their truth.”
Mr. Terdon had that opportunity afforded him. Instead of taking advantage of it, and either confessing or. denying the truth of the charge against him, he saw fit to stand mute. Having so elected it cannot be said with any justice that lie *498was deprived of a fundamental right. Nor could he, hy adopting the course pursued by him, inject into the case the question of the effect to be given to his denial of the charge, in case he had made such denial—that is, whether such denial would have been conclusive of the matter in issue. The Court of Quarter Sessions having afforded him full opportunity to deny the charge against him, and he having declined to avail himself of that opportunity, the court was entirely within its jurisdiction, in proceeding to judgment on the testimony which had been submitted to it.
One other matter remains to be referred to. Although we are not called upon to pass upon the conclusiveness to be given, in the court of first instance, to the alleged contemners denial of the charge laid against him, it is important that we should express our opinion of its effect when made upon the retrial of the matter in the Supreme Court. The act- of 1884 not only prescribes the procedure to be adopted, but, by necessary inference, the effect to be given to the evidence, including that of the alleged contemner. The court is to determine the truth of the charge by depositions taken, or in such other'way as it may deem just and proper. That is to say, it was the legislative intent that the very truth of the matter should be determined by the appellate court, and that judgment ’ should be rendered accordingly, the same weight -to be given to the testimony of the appellant as would be given to it in any ordinary legal procedure.
The judgment under review will be reversed, and the record remitted to the Supreme Court, to.be there proceeded with as above indicated.